In the absence of exceptions pendente lite duly certified and filed, and appeal to the appellate division of the civil court of Fulton County may not complain of rulings of the trial judge occurring more than 15 (formerly 10) days prior to the making of the appeal; and an appeal from an order of the trial judge overruling an oral motion for new trial which does not set forth the grounds of the oral motion is incomplete, and presents nothing for consideration by the appellate division; and there was no error in dismissing the appeal. Columbia Bldg.  Loan Assn. v. Roberts, 44 Ga. App. 314
(161 S.E. 291); Ga. L. 1933, p. 293.
Judgment affirmed. Sutton, P. J., and Felton, J.,concur.
          DECIDED JUNE 1, 1945. REHEARING DENIED JUNE 14, 1945.